                               IN THE UNITED STATES DISTRICT
                             COURT FOR THE MIDDLE DISTRICT OF
                               TENNESSEE NASHVILLE DIVISION

 CBX LAW, LLC d/b/a LATITUDE,                  )
                                              )
                Plaintiff,                    )
                                              )
                      v.                      )      Case No.: 3:19-cv-00867
                                              )
 LEXIKON SERVICES, LLC,                       )      Judge William L. Campbell, Jr.
                                              )      Magistrate Judge Jeffrey S. Frensley
            Defendant.                        )

                  JOINT STATEMENT REGARDING DISCOVERY DISPUTE

           Plaintiff CBX Law, LLC d/b/a Latitude (“Latitude”) and Defendant Lexikon

Services, LLC (“Lexikon”) file this Joint Discovery Statement pursuant to Local Rule

37.01.

           I.        Background of Dispute and Attempts at Resolution

           There are three sets of discovery, all served by Latitude, at issue in this Joint

Statement. They are addressed in turn below.

           On December 3, 2019, Latitude served Lexikon with Latitude’s First Request for

Interrogatories and Requests for Production of Documents. On January 6, 2020, Lexikon

responded to these discovery requests. (Exhibit A). This response contained the following

preliminary statement:

           These responses are made solely for the purpose of, and in relation to
           addressing the pending jurisdictional challenges this action. Lexikon
           reasserts its challenge to the personal jurisdiction and subject-matter
           jurisdiction of the Court and does not intend to litigate the merits of the
           dispute in this case.

(Exhibit A).


02545303
Similarly, Lexikon stated the following objection to every discovery request:

           Objection. This Interrogatory is not jurisdictional in nature. Latitude
           may not obtain discovery on the merits in this case unless and until it
           prevails in the two pending motions to dismiss that challenge the Court’s
           personal and subject-matter jurisdiction. See United States Catholic
           Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76, 79-80
           (1988); Kolley v. Adult Protective Services, 725 F. 3d 581, 587 (6th Cir.
           2013)( “A plaintiff is not entitled to discovery before a motion to dismiss”
           because a defendant should not suffer the burden and expense of
           discovery if the plaintiff’s suit will not survive a dismissal motion.
           emphasis added); New Albany Tractor, Inc. v. Louisville Tractor, 650 F.
           3d 1046, 1051 (6th Cir. 2011) (holding that “Iqbal specifically directs that
           no discovery may be conducted in cases such as this,” where the plaintiff
           loses a motion to dismiss); Yuhasz v. Brush Wellman, Inc., 341 F.3d 559,
           566 (6th Cir. 2003) (explaining that “there is no general right to
           discovery upon filing of the complaint”); Nissan North America, Inc. v.
           Deltawing Project 56, LLC, No. 3:15-cv-0663, 2015 U.S. Dist. LEXIS
           160882, *6 (M.D. Tenn. Dec. 1, 2015, Campbell, J.) (“there is good cause
           to stay discovery pending resolution of the Defendants' Motions to
           Dismiss for lack of personal jurisdiction” because if there is no
           jurisdiction the defendants “would have no need for the burden or
           expense of participating in the litigation”).

(Exhibit A).

           On January 21, 2020, counsel for Latitude sent a letter to counsel for Lexikon

noting that Lexikon’s withholding was in violation of this Court’s December 2, 2019

Order, and requesting a meet and confer. (Dkt. 16). In a subsequent meet and confer

call, counsel for Lexikon stated that Lexikon was standing by its objection, and to

proceed with filing this Joint Statement.

           On January 3, 2020, Latitude served Lexikon with Latitude’s Second Set of

Interrogatories and Requests for Production of Documents. (Exhibit B). Lexikon did not

respond to these requests by its due date. On February 6, 2020, counsel for Latitude

contacted Lexikon’s counsel to inquire why no responses had been served. Lexikon’s

02545303                                         2
counsel responded “no further discovery will be provided given the pending discovery

motions.”

           On January 3, 2020, Latitude served Lexikon with Requests for Admission. On

February 3, 2020, Lexikon responded to these Requests for Admission with the preliminary

statement that:

           These responses are made solely for the purpose of, and in relation to
           addressing the pending jurisdictional challenges this action. Lexikon
           reasserts its challenge to the personal jurisdiction and subject-matter
           jurisdiction of the Court and does not intend to litigate the merits of the
           dispute in this case.

(Exhibit C, p. 1).

           Similarly, in response to all of the Requests for Admission, save three,

Lexikon stated the following objection:

           Objection. This Request is not jurisdictional in nature. Latitude may not
           obtain discovery on the merits in this case unless and until it prevails in
           the two pending motions to dismiss that challenge the Court’s personal
           and subject-matter jurisdiction. See United States Catholic Conference v.
           Abortion Rights Mobilization, Inc., 487 U.S. 72, 76, 79-80 (1988); Kolley
           v. Adult Protective Services, 725 F. 3d 581, 587 (6th Cir. 2013); New
           Albany Tractor, Inc. v. Louisville Tractor, 650 F. 3d 1046, 1051 (6th Cir.
           2011); Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003);
           Nissan North America, Inc. v. Deltawing Project 56, LLC, No. 3:15-cv-
           0663, 2015 U.S. Dist. LEXIS 160882, *6 (M.D. Tenn. Dec. 1, 2015,
           Campbell, J.).

(Exhibit C).

           On February 4, 2020, counsel for Latitude conducted a meet and confer phone call

with counsel for Lexikon, and was unable to reach a resolution of this dispute. Counsel for

Lexikon maintained its objection, and again suggested that filing a Joint Statement was the

only way to proceed.

02545303                                       3
II.        Discovery Requests in Dispute

           The specific requests in dispute, including Lexikon’s responses, are set forth in

Exhibits A, B and C, respectively.

           III.   Latitude’s Position

           A stay of discovery for any reason is a matter ordinarily committed to the sound

discretion of the trial court. Chrysler Corp. v. Fedders Corp., 643 F.2d 1229 (6th Cir.

1981). Rule 26(c) permits a district court to stay discovery for “good cause shown.” Fed.

R. Civ. P. 26(c). Here, defendant does not even argue that discovery would place some

unnecessary burden upon it, much less make a showing that it would be so. The reason is

simple – it is not. Instead, Lexikon relies solely on that fact that it has various motions

pending.

           On December 2, 2019, this Court specifically denied any request that Lexikon had

or would make to stay discovery in this action. (Dkt. 16). That Order did not limit the

discovery to any topic or time period. (Id.). Instead, the Court specifically noted that

permitting written discovery to begin would not be a burden, and even if a motion to

dismiss were granted, the case would be re-filed in another district. (Id.). As a result,

Lexikon’s failure to provide complete responses to all outstanding discovery is in blatant

defiance of this Court’s Order. As a result, Latitude respectfully requests that this Court

order Lexikon to provide complete responses to both sets of outstanding discovery, and

deem all of Latitude’s Requests for Admission admitted.




02545303                                       4
                 i.       First Set of Discovery Requests

           Lexikon has waived any right to object to discovery on the merits.1 Despite months

and multiple opportunities to raise this issue, Lexikon never raised the issue. Even in its

Motion to Continue the Initial Case Management, Lexikon did not seek any such limitation.

In its Order on the issue, the Court ordered that written discovery should proceed. (Dkt.

16). That order is final, and any efforts to re-litigate that order are frivolous.

           Moreover, multiple courts in this Circuit have refused to stay discovery, even if a

motion to dismiss based on personal jurisdiction was pending. See e.g., Ohio Valley Bank

Company v. MetaBank, 2019 WL 2170681 (S.D. Ohio May 20, 2019) (declining to stay

discovery despite a pending motion to dismiss based on personal jurisdiction); DSM

Desotech, Inc., 2015 WL 7450893, at *11 (S.D. Ohio Nov. 24, 2015) (declining to stay

discovery despite motion to dismiss based on personal jurisdiction pending); Bolletino v.

Cellular Sales of Knoxville, Inc., 2012 WL 3263941 (E.D. Tenn. Aug. 9, 2012) (“This court

finds that the pending motion to dismiss based on lack of personal jurisdiction does not

support staying discovery in this case,” but staying discovery based on a failure to identify

the employer and market); Charvat v. NMP, LLC, 2009 WL 3210379, at *2 (S.D. Ohio

Sept. 30, 2009) (declining to stay discovery pending resolution of a motion to dismiss for

lack of personal jurisdiction because such motions go only to the forum in which a case

proceeds and any discovery taken while such a motion is pending would be available for

the parties to use if the case refiled in another district).


1
 Latitude incorporates by reference the arguments and authorities in its Response in Opposition to Lexikon’s Motion
for Clarification or in the Alternative to Stay Discovery on the Merits. (Dkt. 28).

02545303                                                5
           On that score, the reasoning behind that logic is simple, practical, and was noted by

this Court in its Order. (Dkt. 16). Even if this case was dismissed for lack of personal

jurisdiction (it should not be), then it will simply be refiled in another district. Proceeding

with full and complete discovery is appropriate because this case is not going away, any

stay would serve to delay the timeliness of its resolution.

                  ii.    Second Set of Discovery Requests

           Lexikon has not served any responses or objections to any of these requests. There

has simply been no response. When counsel for Latitude inquired as to why no responses

have been sent, Lexikon’s counsel responded “no further discovery will be provided given

the pending discovery motions.” The Federal Rules of Civil Procedure require written

responses to these requests. Fed. R. Civ. P. 34(b)(2)(A). In this instance, Lexikon has not

provided any written responses or objections, nor has it cited the reasons for which it has

failed to provide any response.

                  iii.   Requests for Admission

           Pursuant to Federal Rule of Civil Procedure 36(a)(6), Latitude would move the

Court to determine that Lexikon’s objections are insufficient, and that all of the Requests

for Admission that were not answered, be deemed admitted. For the same reasons

discussed above, Lexikon’s objection is improper and a direct violation of an existing Court

order, the Local Rules of this Court, and common sense. (Dkt. 16).

                  IV.    Lexikon’s Position

           Latitude is not entitled to discovery because it has not met its burden of establishing



02545303                                          6
the Court’s personal and subject-matter jurisdiction.2 Unless and until Latitude establishes

the Court’s jurisdiction, discovery is improper.

           “A plaintiff is not entitled to discovery before a motion to dismiss” because a

defendant should not suffer the burden and expense of discovery if the plaintiff’s suit will

not survive a dismissal motion. Kolley v. Adult Protective Services, 725 F. 3d 581, 587 (6th

Cir. 2013). See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1954, 556 U.S. 662, 685-86 (2009)

(“Because respondent's complaint is deficient under Rule 8, he is not entitled to discovery,

cabined or otherwise.”); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 564 n.8 (2007)

(“before proceeding to discovery, a complaint must allege facts suggestive of illegal

conduct”); New Albany Tractor, 650 F. 3d at 1051 (6th Cir. 2011) (“Iqbal specifically

directs that no discovery may be conducted” prior to resolving a motion to dismiss); Yuhasz

v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003); Scott Dodson, New Pleading,

New Discovery, 109 MICH. L. REV. 53, 69 (2010) (noting that Iqbal and Twombly reflect

the Court’s belief that the filing of a motion to dismiss automatically stays discovery).

           A court cannot compel discovery prior to confirming its jurisdiction because “court

cannot proceed at all in any cause” without jurisdiction, which “is power to declare the

law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Steel Co. v. Citizens for Better Environment,

523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 7 Wall. 506, 514 (1869)). As a

consequence, court cannot compel discovery beyond the limits of its own jurisdiction, and


2
 Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (plaintiff
bears burden of establishing the court’s jurisdiction).
02545303                                        7
until it determines its subject-matter jurisdiction, it cannot order discovery on the merits.

United States Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76,

79-80 (1988). The same is true of personal jurisdiction, which is also “‘an essential element

of the jurisdiction of a district court,’ without which the court is ‘powerless to proceed to

an adjudication.’” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (quoting

Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382 (1937)). See also id. (holding

that personal jurisdiction is “‘a restriction on judicial power as a matter of individual

liberty.’” (quoting Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456

U.S. 694, 702 (1982)); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

(1980) (explaining that the Due Process Clause’s personal jurisdiction requirement

“protects the defendant against the burdens of litigating in a distant or inconvenient

forum.”); King v. Taylor, 694 F.3d 650 (6th Cir. 2012) (quoting Ruhrgas, 526 U.S. at 584)).

Latitude entirely ignores this binding caselaw; any inconsistent district court rulings or

applications of local rules must yield to circuit and Supreme Court precedent.

           Lexikon did not waive any objection to merits discovery. Lexikon did not need to

request a stay of discovery because Latitude was never entitled to it in the first place.

Lexikon sought clarification and alternatively requested a stay of discovery in a good-faith

effort to avoid a discovery dispute when it became clear that Latitude was not willing to

wait for the Court’s rulings on the two pending jurisdictional motions. Latitude has refused

to wait for the Court’s ruling on that motion and has instead insisted on Lexikon’s response

to its discovery requests. Lexikon has responded to the few jurisdictional discovery

requests submitted by Latitude, but it has properly declined to engage in merits discovery

02545303                                       8
because the Court lacks jurisdiction and because Lexikon has no intention of litigating this

case on the merits at this time.3

           For the foregoing reasons, Lexikon respectfully requests that the Court deny any

relief requested by Latitude until the Court has ruled on the pending motions, giving

priority to Lexikon’s pending Motion to Dismiss for Lack of Personal Jurisdiction (Dkt.

8).



                                                              Respectfully submitted,


                                                              /s/ Samuel P. Funk
                                                              Samuel P. Funk (No. 19777)
                                                              D. Gil Schuette (No. 30336)
                                                              Michael R. O’Neill (No. 34982)
                                                              SIMS|FUNK, PLC
                                                              3322 West End Avenue, Suite 200
                                                              Nashville, Tennessee 37203
                                                              (615) 292-9335
                                                              (615) 649-8565 (fax)

                                                              Counsel for Plaintiffs




3
  Lexikon’s participation in this Joint Discovery Statement is intended to support and preserve its pending personal-
jurisdiction challenge. Nothing in this Statement is intended to waive Lexikon’s personal-jurisdiction challenge.

02545303                                                 9
                             CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a copy of foregoing document was filed
electronically and served by e-mail and operation of the Court’s electronic filing system as
set forth below on the 12th day of February, 2020. Parties may access this filing through
the Court’s electronic filing system.

           Bennett J. Wills
           Brian T. Boyd
           Law Office of Brian T. Boyd, PLLC
           214 Overlook Circle, Ste. 275
           Brentwood, TN 37027
           bennett@boydlegal.com
           brian@boydlegal.com


                                                 /s/ Samuel P. Funk




02545303                                    10
